Title: To James Madison from Jonas Humbert, 1 August 1816
From: Humbert, Jonas
To: Madison, James


        
          Sir,
          New York Augt 1—1816
        
        I beg your friendly indulgence in submitting this Communication for perusal.
        Perhaps I owe the President an appology for troubling him on a former occasion, particularly for the clumsy manner in which the letter was written. That letter however stated truths, and from the satisfactory way in which the President expressed himself to Mr Geo. White Editor of the “Public Advertiser” Concerning a series of Essays, defending the Administration and Mr Madisons Nomination, I was induced to hope some little attention would have been given me, particularly as I was basely persecuted, and deprived from some advantages arising from a public place which occasioned me the loss of Nearly five thousand dollars.
        The honor of my native Country, and a firm Conviction of the rectitude of Mr Jeffersons as well as that of the Presidents administration gave an impulse to My feelings at an early period when foreign aggressions assailed us, and when administration was traduced in this City in a most shameful manner by Republicans, some of whom remain to this hour the Presidents deadly enemies; I know this fact from their own lips.
        Respectable testimony is by this time in the possession of the Hon. Secretary of State from different persons of first respectibility. I have solicited the situation of the Marshal’s office now vacant, and requested the Hon. Secretary to lay my papers before the President.
        Respected Sir, permit me to solicit your friendship, and to appeal to those high and honorable sentiments which must influence your Conduct towards those who have supported and advocated the administration from the purest Motives; and surely, when the President Considers the treatment I met with, in Consequence of the inflexible determination I shewed in favour of the Government, which injured me very much in a pecuniary point of view, he Cannot resist emotions which naturelly attend an elevated mind.
        It would give me much pleasure if I could make it convenient to pay my personal respects to the President as well as to those respectable gentlemen

who are heads of “Department.” With sentiments of high respect and great esteem, I have the honor to be your most obedient Servant
        
          Jonas Humbert
        
      